IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1197
                              Filed March 25, 2015


MATTHEW D. HARGRAVE,
    Plaintiff-Appellant,

vs.

GRAIN PROCESSING CORPORATION
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Muscatine County, Joel W.

Barrows, Judge.



      Plaintiff appeals the district court decision granting summary judgment to

appellee on his tort claims. AFFIRMED.



      J. Richard Johnson of Johnson & Legislador, P.L.C., Cedar Rapids, for

appellant.

      Wendy L. Young and Eric M. Knoernschild of Stanley, Lande & Hunter,

Davenport, for appellee.



      Considered by Vaitheswaran, P.J., Tabor, J., and Mahan, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                       2


MAHAN, S.J.

      Plaintiff Matthew Hargrave appeals the district court decision granting

summary judgment to Grain Processing Corporation (GPC) on his tort claims.

We conclude the district court properly granted summary judgment to GPC

based on the terms of the waiver of legal remedies signed by Hargrave in his

employment application with Team Staffing Solutions, Inc.

      I. Background Facts & Proceedings.

      On July 6, 2011, Hargrave filled out an employment application with Team

Staffing. Team Staffing had an agreement to provide temporary employees for

GPC. The application contained the following statement:

              Legal Remedies: I acknowledge and agree that even though
      my work related activities may be under the control and direction of
      the Customer, my sole legal remedies in the event of a work related
      injury will be the Company’s workers’ compensation insurance and
      will not include any claim for damage against that Customer.
              My signature below certifies that I have read, understand
      and agree to abide by the conditions set forth. By signing this
      document, I agree to these terms and conditions, whether or not I
      am employed by Team Staffing Solutions, Inc.

The application defined the term “Company” as Team Staffing Solutions, Inc.

The term “Customer” was defined as “Team Staffing’s Customer with whom

employee may be assigned to provide temporary services.” Hargrave signed

and dated the application and was subsequently hired by Team Staffing.

      On December 3, 2011, while Hargrave was working for Team Staffing at a

plant owned by GPC he sustained personal injuries. Hargrave received workers’

compensation benefits from Team Staffing. He filed a petition on November 22,

2013, bringing claims of negligence, strict liability, premises liability, and
                                         3


respondeat superior against GPC and Kent Corporation, which provides

management services to GPC.

       GPC filed a motion for summary judgment, claiming Hargrave’s claims

were barred by the terms of the release found in the employment application.

Hargrave resisted the motion, arguing the terms of the “Legal Remedies”

provision were too ambiguous to bar his claims. The district court granted the

motion for summary judgment.        The court found, “Though the terms of the

provision are not defined, the terms are in common use and are not presented in

a way that creates ambiguity in their meaning.”       The court concluded it was

“impossible to interpret the ‘Legal Remedies’ provision in a way that allows

Mr. Hargrave to bring claims against GPC that result from his work-related

injuries. The provision states that Mr. Hargrave’s legal remedies ‘will not include

any claim for damage against Customer.’” Hargrave appeals the decision of the

district court.1

       II. Standard of Review.

       We review a district court’s ruling on a motion for summary judgment for

the correction of errors at law. Peak v. Adams, 799 N.W.2d 535, 542 (Iowa

2011). Summary judgment is appropriate when “there is no genuine issue as to

any material fact and [ ] the moving party is entitled to judgment as a matter of

law.” Iowa R. Civ. P. 1.981(3). “In assessing whether summary judgment is

warranted, we view the entire record in the light most favorable to the nonmoving

party.” Veatch v. City of Waverly, 858 N.W.2d 1, 6 (Iowa 2015).


1
  The parties agreed Hargrave’s claims against Kent Corporation would be stayed while
the present appeal is pending.
                                         4


       III. Casual Reader.

       Hargrave contends the district court erred in finding he was not a “casual

reader” of the employment application with Team Staffing. In Baker v. Stewarts’

Inc., the supreme court stated:

       In reviewing the language of the exculpatory clause at issue in the
       present case, we do not believe that it would be apparent to the
       casual reader asked to sign this form as a condition for receiving
       cosmetology services that its effect was to absolve the
       establishment from liability based upon the acts or omissions of its
       professional staff.

433 N.W.2d 706, 709 (Iowa 1988) (emphasis added); see also Sweeney v. City

of Bettendorf, 762 N.W.2d 873, 878-79 (Iowa 2009) (noting a document did not

contain clear and unequivocal language that would notify a casual reader of a

waiver of claims).

       The district court stated, “It is true that Iowa courts do not uphold

contractual provisions releasing future claims where release of such claims

would not be apparent to a casual reader.” The court, however, did not make a

determination that Hargrave was not a casual reader.            Instead, the court

disagreed with Hargrave’s claim the “Legal Remedies” provision in the

employment application was ambiguous.

       IV. Waiver of Claims.

       Hargrave contends the “Legal Remedies” provision in the employment

application was not sufficiently clear and unequivocal to put him on notice he was

waiving all claims relating to GPC’s potential negligence. He points out the terms

“legal remedies,” “claim,” and “damage,” are not defined in the employment

application. He also points out the provision only refers to “claim” in the singular,
                                        5


and does not refer to “all claims.”    Hargrave asserts the provision does not

specifically indicate he would be waiving all future claims against GPC.

      A release or waiver of claims is a contract, and is enforced according to

contract law. Huber v. Hovey, 501 N.W.2d 53, 55 (Iowa 1993). “It is the cardinal

principle of contract construction that the parties’ intent controls; and except in

cases of ambiguity, this is determined by what the contract itself says.” Berryhill

v. Hatt, 428 N.W.2d 647, 654 (Iowa 1988).          “Ambiguity exists when, after

application of pertinent rules of interpretation to the face of the instrument, a

genuine uncertainty exists concerning which of two reasonable constructions is

proper.” Id. The mere fact the parties disagree on the meaning of a phrase does

not establish ambiguity. Farm Bureau Mut. Ins. Co. v. Sandbulte, 302 N.W.2d

104, 108 (Iowa 1981).

      We determine the district court did not err in finding the “Legal Remedies”

provision was not ambiguous. The provision states, “my sole legal remedies in

the event of a work related injury will be [Team Staffing’s] workers’ compensation

insurance and will not include any claim for damage against [GPC].” The court

stated:

      It is clear from the language of the “Legal Remedies” provision that
      Mr. Hargrave agreed to waive all legal remedies arising from a
      work-related injury except for those claims available through [Team
      Staffing’s] workers’ compensation insurance coverage. Though the
      terms of the provision are not defined, the terms are in common
      use and are not presented in a way that creates ambiguity in their
      meaning. Mr. Hargrave has presented no evidence that he did not
      understand the terms or ask for clarification of any terms upon
      signing the Application, and has not presented a reasonable
      alternative construction that would allow him to bring his present
      claims.
                                        6


       We determine the parties’ intent is clear and unambiguous, so the contract

should be enforced as it is written.    See Am. Soil Processing, Inc. v. Iowa

Comprehensive Petroleum Underground Storage Tank Fund Bd., 586 N.W.2d

325, 329 (Iowa 1998).       “[G]eneral exculpatory provisions do not cover the

negligence of a party unless the intention to do so is clearly expressed.”

Sweeney, 762 N.W.2d at 878. The language of the “Legal Remedies” provision

clearly states that if Hargrave has a work-related injury, his sole legal remedy

“will be [Team Staffing’s] workers’ compensation insurance and will not include

any claim for damage against [GPS].” The parties do not dispute that Hargrave

suffered a work-related injury.

       We conclude the district court properly granted summary judgment to GPS

based on the terms of the waiver signed by Hargrave in his employment

application with Team Staffing.

       AFFIRMED.